DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-12 and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of Shortlidge.
Claims 17-18 are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 9-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2010/0244621) in view of Fitzsimmons et al. (US 4,918,348), Shortlidge (US 3,469,138) and Winkler et al. (US 2007/0278877).
Regarding claim 9, Martin teaches a direct-current commutator motor (10) comprising: 
a stator section (24); 
a rotor section (20) which is rotatably provided in the stator section (24) about a central axis of the rotor section (20; FIG 1) and has a coil (armature, [0029]) configured to generate a magnetic field by being energized; 
a commutator (which has copper surface, [0029]) which rotates together with the rotor section (20) to energize the coil (armature); 
a brush (42, 82) which is pressed against the commutator ([0029]) to come into contact with the terminal section (copper surface), is supported by the stator section (24) and relatively rotates with respect to the commutator; 

    PNG
    media_image1.png
    400
    427
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    581
    705
    media_image2.png
    Greyscale

an elastic member (44) pressing the brush (42, 82) onto the commutator (FIG 6); and 

wherein the brush (42, 82) is provided with a hollow section (84) extending along a direction in which a rotary shaft of the rotor section (20) extends, 
the brush (42, 82) is provided with a different material portion (pigtail 46) formed of a material different from the material forming the brush (42, 82; copper carbon mix [0034]),
the hollow section (84) and the different material portion (pigtail 46) are provided at intervals in a direction in which the brush (42, 82) is pressed toward the commutator (FIG 6), 
the different material portion (46) is farther away from an end of the brush (42, 82) facing the commutator than the hollow section (84), and
the different material portion (46) is the pigtail (46).

    PNG
    media_image3.png
    443
    573
    media_image3.png
    Greyscale


a stator section having a magnet; 
a commutator which has a plurality of terminal sections provided on an outer circumferential surface at intervals in a circumferential direction,
the different material portion is closer to the commutator than the elastic member while being apart from another end of the brush being pressed by the elastic member, and 
the brush is provided with a different material portion, which is harder than the brush, 
the different material portion is the pigtail embedded in the brush.

Regarding point A, Fitzsimmons teaches a stator section (17) having a magnet (col. 2 lines 17-20).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Martin to incorporate Fitzsimmons’ teaching a stator section having a magnet, allowing the magnets to provide a fixed magnetic field to the rotor armature coil.

    PNG
    media_image4.png
    139
    486
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    686
    211
    media_image5.png
    Greyscale

 the different material portion (brush lead in holes 38, 40) is closer to the commutator (16) than the elastic member (48, 54) while being apart from another end of the brush (34, 36) being pressed by the elastic member (48, 54), and 


    PNG
    media_image6.png
    62
    499
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Martin in view of Firtzsimmons to incorporate Shortlidge to teach a commutator which has a plurality of terminal sections provided on an outer circumferential surface at intervals in a circumferential direction, the different material portion is closer to the commutator than the elastic member while being apart from another end of the brush being pressed by the elastic member, and the different material portion is the pigtail embedded in the brush, for a proper brush mounting to achieve proper motor commutation (col. 1 lines 22-23).

Regarding point D, Winkler discloses the brush is provided with a different material portion (copper), which is harder than the brush (carbon).

    PNG
    media_image7.png
    103
    524
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    136
    735
    media_image8.png
    Greyscale

Carbon (graphite) has a hardness of 0.5 while copper has a hardness of 3 (see https://en.wikipedia.org/wiki/Hardnesses_of_the_elements_(data_page)).

    PNG
    media_image9.png
    488
    842
    media_image9.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Martin in view of Fitzsimmons and Shortlidge to incorporate Winkler’s teaching the brush is provided with a different material portion, which is harder than the brush, as copper wires are flexible and reduces sound transmission during motor operation ([0008]).
Regarding claim 10/9, Martin in view of Fitzsimmons, Shortlidge and Winkler was discussed above in claim 9. Martin further teaches wherein a shape of a cross-section of the hollow section (84) intersecting with a direction in which the rotary shaft extends has a circular shape (FIG 6).
Regarding claim 11/9, Martin in view of Fitzsimmons, Shortlidge and Winkler was discussed above in claim 9. Martin further teaches wherein a shape of a cross-section of the hollow section (74) intersecting with a direction in which the rotary shaft extends has a quadrangular shape (FIG 5).
Regarding claim 12/9, Martin in view of Fitzsimmons, Shortlidge and Winkler was discussed above in claim 9. Martin further teaches wherein a plurality of the hollow sections (84) are provided at intervals in the circumferential direction of the commutator (FIG 6).
Regarding claim 14/13, Martin in view of Fitzsimmons, Shortlidge and Winkler was discussed above in claim 13. Martin further teaches wherein at least a front end portion of the pigtail (46) on the commutator side is provided to extend in a direction in which the brush (42) is pressed toward the commutator (FIG 6).
Regarding claim 15/14, Martin in view of Fitzsimmons, Shortlidge and Winkler was discussed above in claim 14. Martin further teaches wherein the hollow section (84) and the front end portion of the pigtail (46) are provided at intervals in a direction in which the brush (42) is pressed toward the commutator (FIG 6).
	Regarding claim 16/9, Martin in view of Fitzsimmons, Shortlidge and Winkler was discussed above in claim 9. Martin further teaches wherein the cross-section of the brush (42) is constant in the longitudinal direction of the brush (42) which is identical with the direction in which the brush (42) is pressed toward the commutator (FIG 1).
	Regarding claim 17/9, Martin in view of Fitzsimmons, Shortlidge and Winkler was discussed above in claim 9, except for wherein the different material portion as the pigtail is embedded in the brush so as to extend in a direction intersecting with a longitudinal direction of the brush and being parallel to the central axis.
Shortlidge further teaches wherein the different material portion as the pigtail (within holes 38, 40) is embedded in the brush (34, 36) so as to extend in a direction 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Martin in view of Fitzsimmons, Shortlidge and Winkler to further incorporate Shortlidge’s teaching wherein the different material portion as the pigtail is embedded in the brush so as to extend in a direction intersecting with a longitudinal direction of the brush and being parallel to the central axis, for a proper brush mounting to achieve proper motor commutation (col. 1 lines 22-23).
Regarding claim 18/17, Martin in view of Fitzsimmons, Shortlidge and Winkler was discussed above in claim 17. Martin further teaches wherein the different material portion as the pigtail, the hollow section and the central axis are aligned in line in the longitudinal direction the brush.
While Martin fails to teach the different material portion as the pigtail is positioned between the hollow section and the elastic member, the combination as discussed above in claim 9 would place the pigtail to be embedded between the hollow section and the elastic member. The pigtail cannot be embedded before the hollow section, as the commutator would wear out the pigtail before reaching the hollow section. The pigtail cannot be embedded after the hollow section, as that would place the pigtail away from the brush. Thus, placing the pigtail between the hollow section and the elastic member is obvious in view of the prior arts.

    PNG
    media_image10.png
    450
    267
    media_image10.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINKI CHANG/Examiner, Art Unit 2834      

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834